                                                                           November 14, 2019
          VIA ECF
          The Honorable Lorna G. Schofield
          United States District Judge                                             USDC SDNY
          Southern District of New York                                            DOCUMENT
          40 Foley Square
                                                                                   ELECTRONICALLY FILED
          New York, New York 10007
                                                                                   DOC #:
          Re:     United States v. Parfait Mutimura, 19 Cr. 592 (LGS)              DATE FILED: 11/15/2019

          Honorable Judge Schofield:

                  I write, with consent from the Government and with consent from Pretrial Services, to
          respectfully request that the Court modify Mr. Mutimura’s bail conditions so that he may reside in New
          York City, provided that the residence is approved for GPS monitoring by SDNY Pretrial Services.

                  On August 10, 2019, Magistrate Judge Debra C. Freeman granted Mr. Mutimura bail with the
          following conditions, inter alia: A $150,000 personal recognizance bond co-signed by three FRPs and
          secured by $25,000 or property; pretrial supervision as directed; travel restricted to
          SDNY/EDNY/NDNY; defendant to engage in no employment that would give access to personal
          identifying information of others; home detention with electronic monitoring; defendant to reside with
          Sebastian Rukarisha; and defendant detained until all conditions met. On September 13, 2019, Mr.
          Mutimura was released upon meeting his bail conditions.

                   Since his release, Mr. Mutimura has been fully compliant with the conditions of his bail. As
          mandated by his bail conditions, Mr. Mutimura currently resides with his friend Sebastian Rukarisha in
          upstate New York. However, Mr. Mutimura recently obtained employment at an organization in New
          York City. (This employment is consistent with Mr. Mutimura’s bail conditions; a job confirmation letter
          has been provided to Pretrial Services and is available upon the Court’s request). Mr. Mutimura is able to
          begin working as early as November 18, 2019, but this would require him to relocate to an apartment in
          New York City to be closer to work. As such, we request that Mr. Mutimura’s bail conditions be modified
          so that he may reside in New York City while on home detention with GPS monitoring, rather than
          continue to live with Sebastian Rukarisha in upstate New York. Assistant U.S. Attorney Jun Xiang and
          NDNY Pretrial Services Officer Ron LaCoy consent to Mr. Mutimura’s request, provided that the New
          York City apartment is approved by SDNY Pretrial Services for GPS monitoring.

                  Thank you for your consideration of this matter.
The Clerk of the Court is directed to terminate the letter motion          Respectfully submitted,
                                                                           /s/ Jennifer Willis
at docket number 22.
                                                                           Jennifer Willis
Dated: November 15, 2019                                                   Assistant Federal Defender
New York, New York                                                         (212) 417-8743
                                          So Ordered:

                                          ____________________________
                                          HONORABLE LORNA G. SCHOFIELD
                                          UNITED STATES DISTRICT JUDGE

          cc:   AUSA Jun Xiang (by ECF) and PTSO Roy LaCoy (by email)
